 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: CR 16-00739-CJC
                                                 )
12
     UNITED STATES OF AMERICA,                   )
                                                 )
13                                               )
                  Plaintiff,                     )
14                                               )     ORDER DENYING MOTION FOR
           v.                                    )     ACQUITTAL ON COUNTS 1, 2, AND 3
15                                               )     OF THE INDICTMENT
                                                 )
16
     MICHAEL THOMAS GAUSSIRAN,                   )
                                                 )
17                                               )
                  Defendant.                     )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21

22

23   I. INTRODUCTION
24

25         On September 26, 2018, after a two-day trial, the jury found Defendant Michael
26   Thomas Gaussiran guilty of the following charges: (1) possession of fifteen or more
27   unauthorized access devices in violation of 18 U.S.C. § 1029(a)(3); (2) aggravated
28   identity theft in violation of 18 U.S.C. § 1028A(a)(1); (3) unlawful possession of five or

                                                 -1-
 1   more identification documents with intent to use or transfer in violation of 18 U.S.C. §
 2   1028(a)(3); and (4) possession of stolen mail in violation of 18 U.S.C. § 1708.
 3

 4         Gaussiran now moves to set aside the jury’s guilty verdict on Counts One, Two,
 5   and Three, arguing that there was insufficient evidence to support that verdict. Gaussiran
 6   contends that the Court should set aside the jury’s verdict on Counts One and Two on the
 7   ground that the Government failed to present proof that at least fifteen unauthorized
 8   access cards were usable. He further contends the guilty verdict on Count Three should
 9   be set aside because there was insufficient evidence of his intent and a nexus to interstate
10   commerce. The Government opposes Gaussiran’s motion, contending that expert
11   testimony and direct evidence that Gaussiran used the cards are sufficient to support the
12   jury’s guilty verdict on Counts One and Two. The Government also contends that
13   evidence that the identification documents had been stolen from the mail is sufficient to
14   sustain Gaussiran’s conviction of Count Three. The Court agrees with the Government.
15   There is sufficient evidence to support the jury’s guilty verdict on Counts One, Two, and
16   Three. Accordingly, Gaussian’s motion for acquittal is DENIED.
17

18   II. BACKGROUND
19

20         The grand jury returned an indictment charging Gaussiran with possession of at
21   least fifteen unauthorized access devices (Count One), aggravated identity theft (Count
22   Two), possession with intent to use or transfer unlawfully at least five identification
23   documents (Count Three), and possession of stolen mail (Count Four). (Dkt. 10.) The
24   charges arose after a police officer found in Gaussiran’s vehicle approximately sixty-nine
25   credit and debit cards, two United States passports, three California driver’s licenses, and
26   1,105 pieces of mail that belonged to other individuals. (Dkt. 1.) After a two-day jury
27   trial, the jury convicted Gaussiran on all counts.
28


                                                  -2-
 1         During trial, the jury heard testimony from three law enforcement officers, four
 2   victims, and two records custodians for Lowe’s and Home Depot. Ventura Police
 3   Department Officer Rogelio Nunez testified he drove past Gaussiran’s car while
 4   patrolling an area in Ventura, California, on September 12, 2016. (Dkt. 136 [Transcript
 5   9/25/18] at 118:21–25, 120:9–22.) Officer Nunez ran a Department of Motor Vehicles
 6   records check on the car. (Id. at 122:8–12.) The records check revealed that the car was
 7   registered to an individual who lived in the Philippines and that the vehicle’s registration
 8   had expired in April 2016. (Id. at 123:1–3, 153:16–20.)
 9

10         Officer Nunez decided to conduct a traffic stop. Following his interactions with
11   Gaussiran and the car’s other passenger, Officer Nunez searched Gaussiran’s person and
12   the car. On Gaussiran’s person, Officer Nunez found mail and a credit card in the names
13   of individuals other than Gaussiran. (Id. at 137:1–14.) When Officer Nunez searched
14   Gaussiran’s car, he found in the back seat and trunk several large garbage bags filled with
15   mail, checks, and cards, all in the names of persons other than Gaussiran or the other
16   passenger. (Id. at 127:18–130:22.) In total, officers recovered over one thousand pieces
17   of mail; approximately sixty-nine credit, debit, or gift cards; multiple checks; three
18   California driver’s licenses; and four United States passports, two of which were expired.
19   (Id. at 212:16–213:7, 234:11–13.)
20

21         One of the credit cards in Gaussiran’s possession belonged to Sarah Juarez. (Id. at
22   215:20–25.) Surveillance video admitted at trial showed Gaussiran using Sarah Juarez’s
23   credit card to purchase multiple items at self-checkout registers at Home Depot and
24   Lowe’s. (Id. at 190:11–192:2, 197:13–201:20.) The Home Depot receipt from one of
25   these purchases further showed that when Gaussiran tried to use Sarah Juarez’s card, it
26   was initially declined three times. (Govt. Ex. 23; Transcript 9/25/18 at 198:12–14.)
27   Gaussiran, however, kept swiping the card until, on the fourth try, the card was finally
28   accepted and he was able to complete the purchase. (Id.)

                                                  -3-
 1            The jury also heard testimony from United States Postal Inspector Douglas
 2   Bingham, an expert on mail- and identity-theft schemes. Inspector Bingham testified that
 3   credit cards contain numbers that link to individual accounts held by real persons at
 4   particular financial institutions. (Id. at 168:4–15.) He testified that the simplest credit
 5   card fraud scheme involves stealing a piece of mail containing a brand new credit card,
 6   calling the financial institution to activate the card, and then using the card until the
 7   owner cancels it. (Id. at 168:16–169:6.) He further testified that it is still possible to use
 8   a credit card even if the credit card company has flagged the card for fraud. (Id. at
 9   171:11–23.)
10

11            Finally, the jury heard testimony from four victims whose items were found in
12   Gaussiran’s possession on September 12, 2016. (Dkt. 137 [Transcript 9/26/2018] at
13   4:14–20:20.) These victims each testified that they were expecting to receive various
14   items in the mail, but those items never arrived. (Id. at 5:2–7 [Heather McClamroch
15   testifying that she was expecting to receive her driver’s license in the mail, but it never
16   came]; id. at 7:9–23 [Marla Sue Remedios testifying that she was expecting to receive
17   passports for her and her husband in the mail, but they never arrived]; id. at 11:6–16
18   [Ernesto Ferrer testifying that he had requested a credit card replacement and had
19   expected it to arrive in the mail, but it never came]; id. at 16:25–17:11 [Joseph Song
20   testifying that he had ordered a credit card replacement and had expected it to arrive in
21   the mail, but it never came].) The victims also testified that they never gave Gaussiran
22   permission to possess their belongings. (Id. at 5:25–6:8, 9:22–10:5, 14:12–22, 18:24–
23   19:9.)
24

25

26

27

28   //

                                                   -4-
 1   III. ANALYSIS
 2

 3            Gaussiran claims that his convictions for Counts One, Two, and Three rest on
 4   insufficient evidence. On a motion for judgment of acquittal, the Court will uphold a
 5   conviction if, “viewing the evidence in the light most favorable to the prosecution, any
 6   rational trier of fact could have found the essential elements of the crime beyond a
 7   reasonable doubt.” United States v. Reed, 575 F.3d 900, 923 (9th Cir. 2009) (quoting
 8   United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001)) (emphasis in
 9   original). “The hurdle to overturn a jury’s conviction based on a sufficiency of the
10   evidence challenge is high.” United States v. Rocha, 598 F.3d 1144, 1153 (9th Cir.
11   2010).
12

13         “When viewing the evidence in the light most favorable to the government,” the
14   Court “may not usurp the role of the finder of fact by considering how [the Court] would
15   have resolved the conflicts, made the inferences, or considered the evidence at trial.”
16   United States v. H.B., 695 F.3d 931, 935 (9th Cir. 2012) (quoting United States v. Nevils,
17   598 F.3d 1158, 1164 (9th Cir. 2010) (en banc)). “Therefore, in a case involving factual
18   disputes and credibility determinations,” the Court “must presume . . . that the trier of fact
19   resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”
20   Id. (citations omitted). “Circumstantial evidence ‘can be used to prove any fact,’
21   although ‘mere suspicion or speculation does not rise to the level of sufficient evidence.’”
22   United States v. Dinkane, 17 F.3d 1192, 1196 (9th Cir. 1994) (quoting United States v.
23   Stauffer, 922 F.2d 508, 514 (9th Cir. 1990)). “The relevant inquiry is not whether the
24   evidence excludes every hypothesis except guilt, but whether the jury could reasonably
25   arrive at its verdict.” Id. (quoting United States v. Mares, 940 F.2d 455, 458 (9th Cir.
26   1991)).
27

28   //

                                                  -5-
 1         A.     Counts One and Two
 2

 3         Gaussiran seeks to set aside his guilty conviction on Counts One and Two on the
 4   ground that there was insufficient evidence that the credit or debit cards found in the car
 5   were usable. In Count One, Gaussiran was charged with unlawfully possessing fifteen or
 6   more access devices, in violation of 18 U.S.C. § 1029(a)(3). For a defendant to be guilty
 7   under section 1029(a)(3), the Government must prove: (1) the defendant knowingly
 8   possessed at least fifteen unauthorized access devices at the same time, (2) the defendant
 9   knew that the devices were unauthorized, (3) the defendant acted with the intent to
10   defraud, and (4) the defendant’s conduct in some way affected commerce between one
11   state and another state, or between a state of the United States and a foreign country.
12   (Dkt. 123 [Jury Instructions (Given)], Court’s Instruction No. 13; Ninth Circuit Model
13   Criminal Jury Instruction No. 8.86.) To be guilty of aggravated identity theft, as charged
14   in Count Two, the Government must prove, inter alia, that the defendant is guilty of
15   Count One. See 18 U.S.C. § 1028A(a)(1).
16

17         An “access device” is any card, account number, or other means of account access
18   “that can be used, alone or in conjunction with another access device, to obtain money,
19   goods, services, or any other thing of value.” 18 U.S.C. § 1029(e)(1). An access device
20   must be usable. United States v. Onyesoh, 674 F.3d 1157, 1159 (9th Cir. 2012). For
21   certain types of access devices, like credit cards or bank account numbers, “usability may
22   be self-evident.” Id. at 1160. The usability of expired or blank credit cards, however,
23   may not be readily apparent. Id. (finding government failed to prove that 500 expired
24   credit cards where usable, which was required to justify enhancing the defendant’s
25   sentence); United States v. Nguyen, 81 F.3d 912, 914 (9th Cir. 1996) (holding that 110
26   blank credit cards were access devices under section 1029(e)(1) where the defendant also
27   possessed an embosser and credit card account numbers).
28


                                                  -6-
 1         At trial, there was significant evidence that the credit and debit cards in
 2   Gaussiran’s possession were usable. The Government produced evidence that Gaussiran
 3   possessed approximately sixty credit and debit cards belonging to other individuals.
 4   (Govt. Ex. 11.) The credit and debit cards were embossed with cardholder’s names and
 5   account numbers, and they were not expired. (Id.) Unlike expired or blank credit cards,
 6   the usability of these credit and debit cards was readily apparent. Cf. Onyesoh, 674 F.3d
 7   at 1160.
 8

 9         Gaussiran argues that the credit and debit cards were not usable because some of
10   the cards had not yet been activated. Based on the evidence at trial, however, a
11   reasonable factfinder could find that these cards were usable. Inspector Bingham
12   testified that the numbers on the credit cards were linked to individual financial accounts
13   and could easily be used to make purchases. (Transcript 9/25/18 at 167:23–168:15.) He
14   testified that an individual can steal a piece of mail containing a brand new credit card,
15   call the financial institution to activate it, and then use the card until the owner cancels it.
16   (Id. at 168:16–169:6.) Inspector Bingham also testified that credit cards can potentially
17   be used even after a credit card company flags the card for fraud or the card has expired.
18   (Id. at 171:11–23.)
19

20         In addition, the Government introduced evidence that Gaussiran, in fact, was able
21   to use several of the cards in his possession. The Government presented evidence that
22   Gaussiran used Sarah Juarez’s card to purchase items from Lowe’s and Home Depot,
23   even after the card was initially declined three times. (See Govt. Exs. 23, 24.) Ernesto
24   Ferrer testified that his Discover credit card, which was also found in Gaussiran’s
25   possession, had been used to make fraudulent purchases in Bakersfield. (Transcript
26   9/26/18 at 13:18–14:7.) Based on Inspector Bingham’s testimony about the usability of
27   credit and debit cards and evidence that Gaussiran had used multiple credit cards in his
28   possession, the jury could reasonably find that the credit and debit cards were usable.

                                                    -7-
 1         B.     Count Three
 2

 3         Gaussiran also seeks to set aside his guilty conviction on Count Three on the
 4   grounds that there was insufficient of his intent and a nexus to interstate commerce. For
 5   a defendant to be guilty of possessing five or more identification documents for unlawful
 6   use or transfer in violation of 18 U.S.C. § 1028(a)(3), the Government must prove: (1) the
 7   defendant knowingly possessed five or more identification documents, (2) the defendant
 8   intended to use or transfer unlawfully those identification documents, and (3) the
 9   identification document was or appeared to be issued by or under the authority of the
10   United States, or the possession of the identification document was in or affected
11   commerce between one state and another state, or between a state of the United States
12   and a foreign county. (Dkt. 123 [Jury Instructions (Given)], Court’s Instruction No. 18;
13   Ninth Circuit Model Criminal Jury Instruction No. 8.77.) Gaussiran was charged with
14   possession of two U.S. passports and three California driver’s licenses.
15

16         Gaussiran appears to challenge whether there was sufficient evidence that he had
17   the intent to unlawfully use or transfer identification documents. Inspector Bingham
18   testified that identity thieves steal mail because it contains valuable information,
19   including personal identifying information like names, birthdates, and account numbers,
20   which can be used to commit fraud in a variety of ways. (Transcript 9/25/18 at 165:8–
21   167:22). He testified that driver’s licenses and passports are particularly valuable
22   because identity thieves can make fraudulent purchases, create counterfeit identifications,
23   or sell them on the black market. (Id. at 167:3–22.) Against this backdrop, the jury saw
24   evidence that Gaussiran possessed over a thousand pieces of stolen mail in his car, that he
25   was separating the credit and debit cards and identification documents from that mail, and
26   that he was using the items in his possession to make fraudulent purchases. (Id. at 130:1–
27   22, 132:9–139:21.) The jury further saw evidence that Gaussiran possessed two
28   passports belonging to Marla Remedios and David Remedios and three California

                                                  -8-
 1   driver’s licenses belonging to Leanna Moa, Heather McClamroch, and Kevin Braza. (Id.
 2   at 212:16–213:13.) It is readily apparent that Gaussiran possessed multiple identification
 3   documents without permission so he could use them or sell them. There is no other
 4   plausible explanation for why he had those identification documents in his possession and
 5   had separated them from the other stolen mail.
 6

 7         Gaussiran further contends that the Government failed to prove the three California
 8   driver’s licenses had a nexus with interstate commerce. To satisfy the interstate nexus
 9   requirement in section 1028(a), the government “must prove only a minimal nexus with
10   interstate commerce.” United States v. Klopf, 423 F.3d 1228, 1239 (11th Cir. 2005)
11   (collecting case law in the circuits that have addressed this issue). This is consistent with
12   the statute’s legislative history, which reflects that Congress intended “to provide broad
13   Federal jurisdiction over violations of this section.” See United States v. Pearce, 65 F.3d
14   22, 25 (4th Cir. 1995) (quoting H.R. Rep. No. 97-802, at 14 (1982), as reprinted in 1982
15   U.S.C.C.A.N. 3519, 3532–33).
16

17         Gaussiran contends that the Government must prove that each individual
18   identification document has a nexus to interstate commerce, whereas the Government
19   asserts that it needs to prove only that the aggregate possession of identification
20   documents affected interstate commerce. In United States v. Clayton, the Ninth Circuit
21   held that 18 U.S.C. § 1029(a)(3), which criminalizes the possession of fifteen or more
22   unauthorized access devices, requires the Government to prove only that the aggregate
23   possession affected interstate commerce. 108 F.3d 1114, 1118 (9th Cir. 1997). The
24   Ninth Circuit has also held that a trial court did not err in instructing a jury that section
25   1028(a)(3), the relevant statute here, similarly requires only that the aggregate possession
26   of identification documents affects interstate commerce. United States v. Hunter, 445 F.
27   App’x 998, 1002 (9th Cir. 2011). Gaussiran attempts to distinguish between section
28   1029(a)(3) and section 1028(a)(3) based on the Ninth Circuit’s Model Jury Instructions.

                                                    -9-
 1   Yet the statutory language suggests no meaningful difference in either provision’s
 2   interstate commerce requirement. Compare 18 U.S.C. § 1029(a) (requiring that “the
 3   offense affects interstate or foreign commerce”), with id. § 1028(c)(3)(A) (requiring “the
 4   production, transfer, possession, or use prohibited by this section is in or affects interstate
 5   or foreign commerce”).
 6

 7         In any case, a reasonable jury could find that each identification document had a
 8   nexus to interstate commerce. There is direct evidence that all five identification
 9   documents in Gaussiran’s possession had traveled through the mail. The Government
10   submitted evidence showing that the Remedios’ passports were found in mailing
11   envelopes. (Govt. Ex. 8 at 10.) United States Postal Inspector Carl Wright testified that
12   he recovered from Gaussiran’s possession both Kevin Braza’s driver’s license and the
13   envelope in which it was mailed. (Transcript 9/25/18 at 213:2–214:11.) Heather
14   McClamroch testified that she was expecting to receive her driver’s license in the mail,
15   but it never came. (Transcript 9/26/18 at 5:2–13.) Lastly, the jury could reasonably infer
16   that the Department of Motor Vehicles mailed the license that it issued to Leanna Moa,
17   based on evidence that other witnesses received driver’s licenses in the mail and the fact
18   that law enforcement discovered the license in Gaussiran’s car, along with over a
19   thousand pieces of stolen mail. (Transcript 9/25/2018 at 210:15–212:23, 234:11–13.)
20

21

22

23

24

25

26

27

28   //

                                                   -10-
 1   IV. CONCLUSION
 2

 3         The Court finds there is sufficient evidence to support the jury’s verdict. For the
 4   foregoing reasons, Gaussiran’s motion for acquittal on Counts One, Two, and Three is
 5   DENIED.
 6

 7

 8

 9         DATED:       December 10, 2018
10                                                __________________________________
11                                                       CORMAC J. CARNEY
12                                                UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -11-
